Case 3:20-cv-00937-MMH-JBT Document 1-1 Filed 08/19/20 Page 1 of 3 PagelD 5
Filing # 110692326 E-Filed 07/23/2020 01:28:21 PM

IN THE CIRCUIT COURT OF THE FOURTH JUDICIAL CIRCUIT
IN AND FOR DUVAL COUNTY, FLORIDA
CIVIL ACTION
CRYSTAL DONNA WAITE
Plaintiff,
Vs. CASE NO.::
JETBLUE AIRWAYS CORPORATION

Defendant.
/

COMPLAINT
COMES NOW Plaintiff, CRYSTAL DONNA WAITE (hereinafter referred to as
“Plaintiff’), files this Complaint and hereby sues Defendant, JETBLUE AIRWAYS
CORPORATION (hereinafter referred to as “Defendant”) and says:
1. This is an action by Plaintiff for damages in excess of $30,000.00.
2. Venue is proper in Duval County as the incident occurred in Duval County, Florida.
3. At all times material, Plaintiff, CRYSTAL DONNA WAITE, was sui juris and a
resident of Smyma, Cobb County, Georgia.
4, At all times material hereto, JETBLUE AIRWAYS CORPORATION is a Florida
corporation, and maintained properties, employees and agents in Duval County, Florida.
5. On or about December 13, 2019, the Defendant owned or leased and was in
possession of an airplane, specifically flight 697 from Jacksonville, Florida to Atlanta, Georgia.
6. On or about December 13, 2019, the Defendant was in control of the above
described airplane and had the right and duty to maintain the airplane.

7. At that time and place, Plaintiff was an invitee on the subject airplane.
Case 3:20-cv-00937-MMH-JBT Document 1-1 Filed 08/19/20 Page 2 of 3 PagelD 6

8. At that time and place, Defendant refueled the plane while passengers were on
board, causing toxic chemical fumes to circulate in the air which caused Plaintiff to become ill
after inhaling the toxins.

9. At that time and place, Defendant negligently refueled the airplane without any
warnings to the plaintiff and/or any warnings of hazardous conditions that would result from the
aforementioned refueling. Defendant refueled the plane in a way that was not safe.

10. At that time and place, Defendant had common law and statutory duties with
regards to the maintenance of the airplane and refueling, which are non-delegable.

11. Atthattime and place, Defendant had a duty to maintain the airplane in a reasonably
safe condition for the safety of passengers on the airplane which includes reasonable efforts to
keep the airplane free from negligent/hazardous conditions and/or substances that might
foreseeably give rise to loss, injury, or damage.

12. _—‘ At that time and place, Defendant breached the aforesaid duty and caused Plaintiff
to inhale toxic chemical fumes causing tnjuries/illness to Plaintiff.

13. At that time and place, Defendant acted negligently by failing to warn of the
dangerous fumes and refueling with a plane full of passengers, which allowed the fumes to enter
the plane and reach the Plaintiff.

14, As a direct and proximate result of the subject incident on the airplane, the
Plaintiff suffered bodily injury and resulting pain and suffering, disability, disfigurement, mental
anguish, loss of the capacity for the enjoyment of life, expense of hospitalization, medical and
nursing care and treatment, loss of earnings, the loss of the ability to earn money, and aggravation
of a previously existing condition. These losses are either permanent or continuing and Plaintiff

will suffer the Losses in the future.
Case 3:20-cv-00937-MMH-JBT Document 1-1 Filed 08/19/20 Page 3 of 3 PagelD 7

WHEREFORE Plaintiff, CRYSTAL DONNA WAITE demands judgment against
Defendant, JETBLUE AIRWAYS CORPORATION for damages, plus prejudgment interest,
costs, and demands a trial by jury on all issues triable by jury.

Dated: July 23, 2020

VILES & BECKMAN, LLC
6350 Presidential Court, Suite A
Fort Myers, Florida 33919
Telephone: 239-334-3933
Facsimile: 239-334-7105

Email: Maria@vilesandbeckman.com
AOsborne@vilesandbeckman.com

By:/s/Maria Alaimo, Esq.

Maria R. Alaimo, Esquire
Florida Bar Number: 103870
